Title: James Madison to Nicholas Biddle, 29 September 1831
From: Madison, James
To: Biddle, Nicholas


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Sepr. 29. 1831
                            
                        
                        J. Madison returns his thanks for the copy of the "Report to the Stockholders of the Bank of the U. States," politely
                            forwarded by Mr. Biddle. So well digested a view of the interesting subject cannot fail to receive the public attention to
                            which it is entitled.
                        
                            
                                
                            
                        
                    